Citation Nr: 0931913	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In July 2005, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge who is no longer employed by the 
Board.  A transcript of the hearing is of record.

When this case previously was before the Board in December 
2005, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In April 2007, the Veteran submitted a copy of documents 
dated in March 2007 from the Social Security Administration 
(SSA).  Those documents reflect that the SSA considers the 
Veteran to have been disabled by various conditions, 
including lupus and coronary artery disease, as of November 
4, 2003.  The RO attempted to obtain additional records from 
the SSA, but the documents it received in response to its 
request related to an individual other than the Veteran.  The 
correct SSA records have not been obtained.  VA must attempt 
to obtain them since they likely pertain to the disabilities 
at issue in this appeal.  See 38 C.F.R. § 3.159(c)(2); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, as noted above, the Veterans Law Judge who 
presided over the July 2005 Travel Board hearing is no longer 
with the Board.  The Veteran was informed of this fact by 
letter mailed in June 2009 and asked whether he desired 
another hearing.  In August 2009, the Board received the 
Veteran's written response reflecting his desire to appear at 
a new Travel Board hearing.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should undertake appropriate 
development to obtain from the SSA a 
copy of all records upon which its 
disability determinations concerning 
the Veteran were based.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued, and the 
Veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of this appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

